Citation Nr: 1826290	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative disc disease with low back pain.

2.  Entitlement to service connection for degenerative disc disease with low back pain.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2007 and March 2009 rating decisions of the Indianapolis Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2018, the Veteran testified at a Board hearing; a transcript of the hearing is associated with the claims file.

The Veteran stated at the hearing that he has experienced an infection in his low hip area that is possibly connected to service.  The Board requests that the RO mail VA Form 21-526 to the Veteran, should he wish to file a claim for service connection.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disability was initially denied in November 1985.  He was notified of the decision and did not appeal it.  The denial was continued in an August 2004 rating decision.  The Veteran was notified of the decision and did not appeal.

2.  Evidence received since the August 2004 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claim for service connection for asthma.

3.  The Veteran's degenerative disc disease with low back pain was not incurred in or caused by active service, nor did it manifest within one year of separation from service.

4.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for degenerative disc disease with low back pain.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).

2.  The criteria for service connection for degenerative disc disease with low back pain have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the RO provided a notice letter to the Veteran in January 2007, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to reopen and substantiate the claim for service for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  The Board finds that the duty-to-notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in February 2009 and August 2017 to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the VA examinations to be adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions were provided as to the nature and etiology of any diagnosed condition.  Thus, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted, and material evidence is evidence that, by itself or when considered with previous evidence, relates to an unproven fact necessary to substantiate the claim.  Id.  Newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Even if the RO (in a rating decision, statement of the case (SOC), or supplemental statement of the case (SSOC)) has already determined that new and material evidence has been submitted in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. 
§ 5108, 7104(b).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Veteran was denied service connection for a low back injury in a November 1985 rating decision.  He did not appeal the decision and it is therefore final.  The evidence of record at the time of the November 1985 rating decision consisted of service and VA treatment records.  

The denial was continued in an August 2004 rating decision.  The RO denied the claim as it noted the injury in service resolved and the Veteran had an intercurrent injury that caused his current symptoms.  The Veteran was notified of the decision and did not appeal.  Thus, the August 2004 rating decision is final.

A rating decision in June 2007 denied the Veteran's request to reopen the November 1985 decision, finding no new and material evidence.  The Veteran submitted new evidence and arguments within one year of that rating decision and accordingly it did not become final under 38 C.F.R. § 3.156(b).  The claim was reconsidered in March 2009 and the Veteran timely appealed that rating decision.

Evidence received since the August 2004 rating decision includes several lay statements and sworn testimony from the Veteran regarding his injury during service and symptoms of his current back disability.  Additional VA treatment records include reports of surgery on the claimant's spine.  This evidence is new as it was not previously submitted to agency decision makers, and material as it addresses the unestablished facts of in-service incurrence and nexus.  It is not redundant and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for degenerative disc disease with low back pain is warranted.

Service Connection for Degenerative Disc Disease

The Veteran seeks service connection for degenerative disc disease with low back pain.  He contends this disability had its onset during service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires evidence of: (1) a current disability; (2) a disease or injury in service, and (3) a relationship or nexus between the current disability and service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.    Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The presumption relating to a continuity of symptomatology can be used only in cases involving those conditions recognized as chronic under 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.   

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

With regard to a current disability, numerous lumbar x-rays and MRI scans have shown degenerative disc disease at the L5-S1 level.  For example, in April 2002, after falling down a stair, the Veteran reported back pain and a lumbosacral x-ray showed early degenerative disc disease at L5-S1 with osteophyte formation.  In September 2003, after a fall caused low back pain, an x-ray showed mild degeneration at L5-S1.  A lumbar spine MRI in January 2006 showed degenerative disc disease at L5-S1 with severe neuroforaminal stenosis.  Lumbosacral x-rays in March 2006, taken after the Veteran fell down two steps, showed degenerative changes at L5-S1 with osteophyte formation.  A lumbar spine MRI in January 2011 showed a severely degenerated disc at L5-S1 with L5 nerve root compression.  In January 2017, the Veteran damaged his spinal cord in a fall.  He underwent a lumbar laminectomy the following month and an L4-S1 fusion in March 2017.

Regarding an in-service event, service treatment records show that the Veteran slipped on a diving board in June 1975 and hit his back.  He was diagnosed with low back strain.  A month later, he was still experiencing pain, though a spine examination was normal.

With regard to a nexus between the Veteran's low back disability and the in-service event, a VA examiner opined in August 2017 that such a nexus cannot be established because service treatment records show only muscle strain, the Veteran did not seek treatment for his back for more than nine years after service, and a lumbosacral x-ray in August 1985 was normal.  Only in 2002, 26 years after service, did medical imaging first show spinal degeneration.  The examiner also noted many intercurrent events following service, in the form of numerous falls that damaged the Veteran's spine.

The Veteran is competent to provide lay evidence of the symptoms of the low back pain he has experienced.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Because spinal degeneration is a medically complex phenomenon, however, with multiple possible causes, the Veteran is not competent to state that degenerative disc disease was caused by service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On the other hand, the VA examiner is competent to render such an opinion due to his specialized medical training.  His opinion has high probative value because he reviewed the entire record and supported his opinion with findings from service treatment records and VA treatment records.  

Although arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) for which service connection of a current disability may be presumed, the disability must manifest within one year of the date of separation from service.  38 C.F.R. § 3.307(a)(3).  As the record does not show degenerative disc disease manifesting within one year of the Veteran's service, the presumption does not apply.

Because the Veteran states that he has experienced back pain continuously since service, the Board must determine if the degenerative disc disease can be presumed service-connected on the basis of continuity of symptomatology.  As noted above, the Veteran is competent to report his symptoms of pain.  The Board does not find them to be credible, however.  The Board notes that the Veteran reported no back pain on his exit examination, did not seek treatment for back pain for almost a decade, had a normal back x-ray at that time, and did not have confirmation of lumbar degeneration via medical imaging for another 17 years thereafter.  Although the VA examiner did not take into account the Veteran's reports of symptoms in formulating his opinion, an addendum opinion is not required as the Board has found the symptom reports not credible.  

The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against a finding that the lumbar degeneration is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

TDIU

The Veteran contends that he cannot sustain gainful employment and requests a total disability rating due to individual unemployability.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(b).  The Board must consider a veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other relevant factors when deciding whether to refer for extraschedular consideration of TDIU.

Here, the Veteran has three service-connected disabilities: bilateral hearing loss-rated at 20 percent, tinnitus-rated at 10 percent, and residuals of a perforated tympanic membrane-rated at 0 percent.  The combined rating for these disabilities is 30 percent.  Therefore, the schedular criteria for TDIU are not met.

The Veteran reports difficulty hearing in the presence of background noise, as well as pain caused by earaches.  He testified that hearing loss affected his past work because he had difficulty hearing alarms and verbal communications from other workers. 

The Veteran has a high school diploma and one year of community college, which allowed him to become an IV technician.  He last worked in 2000, and has worked as an asbestos remover, a full-time carpenter and painter, and a self-employed painter and yard worker.  

VA treatment notes show bilateral sensorineural hearing loss for which the Veteran uses hearing aids.  He has word recognition of 88 percent in the right ear and 84 percent in the left ear, and has been noted to have no difficulty hearing normal conversation.  

The January 2009 VA examiner opined that the Veteran's ear and hearing disabilities have no effect on his occupational activities.  The Board finds her opinion credible, based on her examination of the Veteran and her medical expertise.  Her opinion is also consistent with the Veteran's numerous statements that his inability to work is caused by his low back disability, which is not service connected.  The Veteran receives disability benefits from the Social Security Administration, but these are for degenerative disc disease of the lumbar spine rather than for any ear- or hearing-related disability.  Notably, the Veteran reports difficulty hearing in noisy environments, such as those he worked in previously, but no probative evidence shows any ear- or hearing-related limitations in his ability to work in quiet environments.

Although the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  He may sincerely believe that he is unemployable due to his service-connected disabilities, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Because the record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the Board finds no reason to refer this claim to the Director of the VA Compensation and Pension Service for extraschedular TDIU consideration.



ORDER

New and material evidence having been received, the claim for service connection for degenerative disc disease with low back pain is reopened; the claim is granted to this extent only.

Service connection for degenerative disc disease with low back pain is denied.

Entitlement to a total disability rating due to individual unemployability is denied.





____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


